UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-8951 M.D.C. HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 84-0622967 (State or other jurisdiction (I.R.S. employer of incorporation or organization) identification no.) 4350 South Monaco Street, Suite 500 Denver, Colorado (Zip code) (Address of principal executive offices) (303) 773-1100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ☒ AcceleratedFiler ☐ Non-Accelerated Filer ☐ (Do not check if a smaller reporting company) SmallerReportingCompany ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ As of April 29, 2014, 48,821,676 shares of M.D.C. Holdings, Inc. common stock were outstanding. M.D.C. HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 INDEX Page No. PartI. Financial Information: Item1. Unaudited Consolidated Financial Statements: Consolidated Balance Sheets at March 31, 2014 and December 31, 2013 1 Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2014 and 2013 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 Part II. Other Information: Item 1. Legal Proceedings 41 Item1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signature 43 (i) ITEM 1.Unaudited Consolidated Financial Statements M.D.C. HOLDINGS, INC. Consolidated Balance Sheets March 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net of valuation allowance of $8,201 at March 31, 2014 and December 31, 2013, respectively Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,821,676 and 48,788,887 issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The a ccompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 1 - M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ $ Home cost of sales ) ) Gross margin Selling, general and administrative expenses ) ) Interest and other income Interest expense ) ) Other expense ) ) Loss on early extinguishment of debt ) - Homebuilding pretax income Financial Services: Revenues Expenses ) ) Interest and other income Financial services pretax income Income before income taxes Provision for income taxes ) ) Net income $ $ Other comprehensive income (loss) related to available for sale securities, net of tax ) Comprehensive income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ $ - The a ccompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 2 - M.D.C. HOLDINGS, INC. Consolidated Statements of Cash Flows Three Months Ended March 31, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Loss on early extinguishment of debt - Stock-based compensation expense Depreciation and amortization Amortization of discount (premium) on marketable debt securities ) Deferred income tax - Net changes in assets and liabilities: Restricted cash ) Trade and other receivables ) ) Mortgage loans held-for-sale Housing completed or under construction ) ) Land and land under development ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities - Sales of marketable securities Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing Activities: Advances (payments) on mortgage repurchase facility, net ) ) Proceeds from issuance of senior notes Repayment of senior notes ) - Dividend payments ) - Proceeds from exercise of stock options 71 Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ The a ccompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 3 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 1. Basis of Presentation The Unaudited Consolidated Financial Statements of M.D.C. Holdings, Inc. ("MDC," “the Company," “we,” “us,” or “our” which refers to M.D.C. Holdings, Inc. and its subsidiaries) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). Accordingly, they do not include all information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements. These statements reflect all normal and recurring adjustments which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows of MDC at March 31, 2014 and for all periods presented. These statements should be read in conjunction with MDC’s Consolidated Financial Statements and Notes thereto included in MDC’s Annual Report on Form10-K for the year ended December 31, 2013. Certain prior year amounts have been reclassified to conform to the current year’s presentation. 2. Segment Reporting Our operating segments are defined as a component of an enterprise for which discrete financial information is available and is reviewed regularly by the chief operating decision-maker, or decision-making group, to evaluate performance and make operating decisions. We have identified our chief operating decision-makers (“CODMs”) as two key executives—the Chief Executive Officer and the Chief Operating Officer. We have identified each homebuilding division as an operating segment. Our operating segments have been aggregated into the reportable segments noted below because they are similar in the following regards: (1)economic characteristics; (2)housing products; (3)class of homebuyer; (4)regulatory environments; and (5)methods used to construct and sell homes. Our homebuilding reportable segments are as follows: ● West (Arizona, California, Nevada and Washington) ● Mountain (Colorado and Utah) ● East (Virginia, Florida and Maryland, which includes Pennsylvania, Delaware and New Jersey) Our financial services business consists of the operations of the following operating segments: (1)HomeAmerican Mortgage Corporation (“HomeAmerican”); (2)Allegiant Insurance Company, Inc., A Risk Retention Group (“Allegiant”); (3)StarAmerican Insurance Ltd. (“StarAmerican”); (4)American Home Insurance Agency, Inc.; and (5)American Home Title and Escrow Company. Due to its contributions to consolidated pretax income we consider HomeAmerican to be a reportable segment (“Mortgage operations”). The remaining operating segments have been aggregated into one reportable segment (“Other”) because they do not individually exceed 10 percent of: (1)consolidated revenue; (2)the greater of (A)the combined reported profit of all operating segments that did not report a loss or (B)the positive value of the combined reported loss of all operating segments that reported losses; or (3)consolidated assets. Corporate is a non-operating segment that develops and implements strategic initiatives and supports our operating divisions by centralizing key administrative functions such as finance and treasury, information technology, insurance and risk management, litigation and human resources. Corporate also provides the necessary administrative functions to support MDC as a publicly traded company. A portion of the expenses incurred by Corporate are allocated to the homebuilding operating segments based on their respective percentages of assets, and to a lesser degree, a portion of Corporate expenses are allocated to the financial services segments. A majority of Corporate’s personnel and resources are primarily dedicated to activities relating to the homebuilding segments, and, therefore, the balance of any unallocated Corporate expenses is included in the homebuilding segment. The table set forth below summarizes home sale revenues for our homebuilding operations and revenues for our financial services operations. - 4 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements Three Months Ended March 31, (Dollars in thousands) Homebuilding West $ $ Mountain East Total homesale revenues $ $ Financial Services Mortgage operations $ $ Other Total financial services revenues $ $ The following table summarizes pretax income for our homebuilding and financial services operations. Three Months Ended March 31, (Dollars in thousands) Homebuilding West $ $ Mountain East Corporate ) ) Total homebuilding pretax income $ $ Financial Services Mortgage operations $ $ Other Total financial services pretax income $ $ Total pretax income $ $ The table set forth below summarizes total assets for our homebuilding and financial services operations. The assets in our West, Mountain and East segments consist primarily of inventory while the assets in our Corporate segment consist primarily of cash and cash equivalents, marketable securities and our deferred tax asset. The assets in our financial services segment consist mostly of cash and cash equivalents, marketable securities and mortgage loans held-for-sale. - 5 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements March 31, December 31, (Dollars in thousands) Homebuilding assets West $ $ Mountain East Corporate Total homebuilding assets $ $ Financial services assets Mortgage operations $ $ Other Total financial services assets $ $ Total assets $ $ 3. Earnings Per Share A company that has participating securities (for example, holders of unvested restricted stock that has nonforfeitable dividend rights) is required to utilize the two-class method to calculate earnings per share (“EPS”) unless the treasury stock method results in lower EPS. The two-class method is an allocation of earnings/(loss) between the holders of common stock and a company’s participating security holders. Under the two-class method, earnings/(loss) for the reporting period are allocated between common shareholders and other security holders based on their respective rights to receive distributed earnings (i.e., dividends) and undistributed earnings (i.e., net income/(loss)). Currently, we have one class of security and we have participating security holders consisting of shareholders of unvested restricted stock. Basic EPS is calculated by dividing income or loss attributable to common stockholders by the weighted average number of shares of common stock outstanding . To calculate diluted EPS, basic EPS is further adjusted to include the effect of potential dilutive stock options outstanding. The following table shows basic and diluted EPS calculations: Three Months Ended March 31, (Dollars in thousands, except per share amounts) Numerator Net income $ $ Less: distributed earnings allocated to participating securities ) - Less: undistributed earnings allocated to participating securities - ) Net income attributable to common stockholders (numerator for basic earnings per share) Add back: undistributed earnings allocated to participating securities - Less: undistributed earnings reallocated to participating securities - ) Numerator for diluted earnings per share under two class method $ $ Denominator Weighted-average common shares outstanding Add: dilutive effect of stock options Denominator for diluted earnings per share under two class method Basic Earnings Per Common Share $ $ Diluted Earnings Per Common Share $ $ Diluted EPS for the quarters ended March 31, 2014 and 2013 excluded options to purchase approximately 3.7 million and 2.9 million shares, respectively, of common stock because the effect of their inclusion would be anti-dilutive. - 6 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 4. Accumulated Other Comprehensive Income The following table sets forth our changes in accumulated other comprehensive income: Three Months Ended March 31, (Dollars in thousands) Unrealized gains (losses) on available-for-sale marketable securities (1) : Beginning balance $ $ Other comprehensive income (loss) before reclassifications ) Amounts reclassified from accumulated other comprehensive income (2) ) Ending balance $ $ Unrealized gains on available-for-sale metropolitan district bond securities (1) : Beginning balance $ $ - Other comprehensive income before reclassifications - - Amounts reclassified from accumulated other comprehensive income - - Ending balance $ $ - Total ending accumulated other comprehensive income $ $ All amounts net-of-tax. See separate table below for details about these reclassifications. The following table sets forth the activity related to reclassifications out of accumulated other comprehensive income (loss) related to available for sale securities: Three Months Ended March 31, Affected Line Item in the Statements of Operations (Dollars in thousands) Homebuilding interest and other income $ $ ) Financial services interest and other income ) ) Income before income taxes ) Provision for income taxes ) - Net income $ $ ) 5. Fair Value Measurements ASC Topic 820, Fair Value Measurements (“ASC 820”), defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level3, defined as unobservable inputs for which little or no market data exists, therefore requiring an entity to develop its own assumptions. - 7 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following table sets forth the fair values and methods used for measuring the fair values of financial instruments on a recurring basis: Fair Value Financial Instrument Hierarchy March 31, December 31, (Dollars in thousands) Marketable securities (available-for-sale) Equity securities Level 1 $ $ Debt securities - maturity less than 1 year Level 2 Debt securities - maturity 1 to 5 years Level 2 Debt securities - maturity greater than 5 years Level 2 Total available-for-sale securities $ $ Mortgage loans held-for-sale, net Level 2 $ $ Metropolitan district bond securities (related party) (available-for-sale) Level 3 $ $ The following methods and assumptions were used to estimate the fair value of each class of financial instruments. The fair value of our cash and cash equivalents, restricted cash, trade and other receivables, inventories, prepaid and other assets, accounts payable, and accrued liabilities approximate their carrying value. Marketable Securities .We have marketable debt and equity securities. Our equity securities consist primarily of holdings in mutual fund securities, which invest mostly in debt securities. The remaining equity securities in our investment portfolio are holdings in corporate equities. Our debt securities consist primarily of fixed and floating rate interest earning debt securities, which may include, among others, United States government and government agency debt and corporate debt. We measure the fair value of our debt securities using a third party pricing service that either provides quoted market prices in active markets for identical or similar securities which are level 1 inputs, or uses observable inputs for their pricing, which are level 2 inputs. As of March 31, 2014 and December 31, 2013, all of our marketable securities were treated as available-for-sale investments and, as such, we have recorded all of our marketable securities at fair value with changes in fair value being recorded as a component of accumulated other comprehensive income. The following tables set forth the amortized cost and estimated fair value of our available-for-sale marketable securities. March 31, 2014 December 31, 2013 Amortized Cost Fair Value Amortized Cost Fair Value (Dollars in thousands) Homebuilding: Equity securities $ Debt securities Total homebuilding available-for-sale securities $ Financial Services: Equity securities $ Debt securities Total financial services available-for-sale debt securities $ Total available-for-sale marketable securities $ As of March 31, 2014 and December 31, 2013, our marketable securities were in net unrealized gain positions totaling $5.9 million and $12.6 million, respectively. Our marketable securities that are in unrealized loss positions aggregated to unrealized losses of $1.3 million and $1.1 million as of March 31, 2014 and December 31, 2013, respectively. The table below sets forth the debt and equity securities that were in an aggregate loss position. We do not believe that the aggregate unrealized loss related to our debt or equity securities as of March 31, 2014 is material to our operations. - 8 - M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements March 31, 2014 December 31, 2013 Number of Securities in Loss Position Aggregate Loss Position Aggregate Fair Value of Securities in a Loss Position Number of Securities in Loss Position Aggregate Loss Position Aggregate Fair Value of Securities in a Loss Position (Dollars in thousands) Type of Investment Debt 39 $ ) $ 72 $ ) $ Equity 6 ) 7 ) Total 45 $ ) $ 79 $ ) $ The followings table sets forth gross realized gains and losses from the sale of available-for-sale marketable securities, which were included in either interest and other income in the homebuilding section or interest and other income in the financial services section of our consolidated statements of operations. Three Months Ended March 31, (Dollars in thousands) Gross realized gains on sales of available-for-sale securities Equity securities $ $ - Debt securities 46 Total $ $ 46 Gross realized losses on sales of available-for-sale securities Equity securities $ ) $ - Debt securities ) ) Total $ ) $ ) Net realized gain (loss) on sales of available-for-sale securities $ $ ) Mortgage Loans Held-for-Sale, Net.
